 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 1 of 38 PageID 1




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                                 (TAMPA DIVISION)
Karen Boddison, individually and on        Case No: 8:20-cv-02139
behalf of all others similarly situated,
                    Plaintiff,             CLASS ACTION COMPLAINT FOR:
v.                                             1.     VIOLATION OF FLA.
GENERAL MOTORS LLC, a Delaware             STAT. §§ 502.201, et seq.;
limited liability company,                     2.     VIOLATION OF FLA.
                                           STAT. §§ 672.313 and 680.21
                    Defendant.                 3.     VIOLATION OF FLA.
                                           STAT. §§ 672.314 and 680.212
                                               4.     FRAUDULENT
                                           OMISSION
                                               5.     UNJUST ENRICHMENT
                                               6.     NEGLIGENCE; AND
                                               7.     VIOLATION OF
                                           MAGNUSON-MOSS WARRANTY
                                           ACT 25 U.S.C. §§ 2301, et seq.

                                                 JURY TRIAL DEMANDED
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 2 of 38 PageID 2




        Plaintiff Karen Boddison (“Plaintiff”) brings this class action on behalf of
herself and all others similarly situated against defendant General Motors LLC
(“GM” or “Defendant”). Based on personal knowledge as to matters relating to
herself and her own actions, and on information and belief based on the investigation
of counsel, including counsel’s review of consumer complaints available on the
database of the National Highway Transportation Safety Administration
(“NHTSA”) and other publicly available information, as to all other matters,
Plaintiff alleges as follows:
                                I.   INTRODUCTION
        1.    On December 5, 2019, GM submitted Technical Service Bulletin No.
PIT5722 (the “December Bulletin”) to NHTSA regarding a defect inherent in certain
GM vehicles equipped with a “IOR 7-inch in-dash Audio System” that manifests by
causing the “radio volume [to] ramp up to maximum without input to the volume
controls”1; on information and belief, this defect is present in all GMC and Chevrolet
branded vehicles equipped with the “IOR 7-inch in-dash Audio System” (“Defective
Infotainment System”). The December Bulletin is attached hereto as Exhibit A as
though fully incorporated herein.
        2.    In the December Bulletin, GM identified a dangerous defect in certain
2019 Chevrolet and GMC Vehicles equipped with the Defective Infotainment
System that can result in the volume rapidly increasing to the maximum without user
input while the driver is operating the vehicle. The sudden and unanticipated noise
that manifests while a driver is operating the vehicle can, and has, resulted in
surprise, disorientation, and/or distraction to the driver, and increases the potential
for a collision and injury. When customers present their vehicles to an authorized
repair facility for repair under the applicable warranties, GM declines to replace or


   1
       NHTSA Technical Service Bulletin PIT5722.

                                          2
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 3 of 38 PageID 3




repair the Defective Infotainment System and declines consumer requests for
reimbursement. GM has not recalled the dangerous and unusable Defective
Infotainment System and has not identified a remedy since the issuance of the
December Bulletin.
       3.     On March 20, 2020 GM issued Technical Service Bulletin No. 20-NA-
012 (the “March Bulletin”) detailing a software update that reduces, but does not
eliminate, occurrence of unanticipated volume spikes in Model Year 2020 Chevrolet
Blazer, Camaro, Colorado, Equinox, Sonic, Trax, and Silverado 1500, 2500HD, and
3500HD as well as Model Year 2020 GMC Canyon, Terrain, and Sierra 1500,
2500HD, and 3500HD vehicles equipped with the dangerous Defective Infotainment
System. GM has identified no such update concerning the issue described in the
December Bulletin concerning the Model Year 2019 vehicles equipped with the
Defective Infotainment System. The March Bulletin is attached hereto as Exhibit B
as though fully incorporated herein.
       4.     On information and belief, the same dangerous condition is present in
the following Model Year 2019 vehicles equipped with the “IOR 7-inch in-dash
Audio System” that gave rise to the December Bulletin: Chevrolet Colorado;
Chevrolet Equinox; Chevrolet Silverado 1500; GMC Canyon; and the GMC Sierra
1500 as well as Model Year 2020 vehicles identified in the March Bulletin (the
subset of the 2019 and 2020 models that include the Defective Infotainment System
are the “Class Vehicles”2).
       5.     Issues with the Defective Infotainment Systems are not limited to
disorienting and unanticipated volume spikes. Plaintiff has also experienced issues
with the Bluetooth communication system, the infotainment screen suddenly going

   2
     Class Vehicles are defined as the 2019: Chevrolet Colorado; Chevrolet Equinox; Chevrolet
Silverado 1500; GMC Canyon; and the GMC Sierra 1500 as well as the 2020; Chevrolet Blazer;
Camaro; Colorado; Equinox; Sonic; Trax; and Silverado 1500; 2500HD; and 3500HD, and 2020:
GMC Canyon; Terrain; and Sierra 1500; 2500HD; and 3500HD.

                                             3
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 4 of 38 PageID 4




dark, and a faulty rearview image display viewed via the screen of the Defective
Infotainment Systems.
         6.   The Bluetooth communication system of the Defective Infotainment
Systems does not work as represented by GM because when an incoming call is
answered the ringer intermittently does not cease and instead remains at the same
volume throughout the call and can be heard by both the caller and the vehicle
operator. During these times, the operator concludes the call, and the ringing sound
will persist, at volume, even after the vehicle is shut off. To terminate the sound, the
vehicle operator must turn off the ignition, open and close the vehicle door, and
reengage the ignition. Only after these steps are completed will the ringing sound
cease.
         7.   The rearview image display, an essential component of the Defective
Infotainment System, is faulty because it intermittently displays the rearview on the
Defective Infotainment System screen for 30-50 seconds after the vehicle is shifted
from the reverse gear to “Drive” regardless of whether the vehicle has traveled 10
meters or reached a speed of 10 mph. This condition creates unnecessary confusion
to the driver who is likely to believe the vehicle is in reverse when it actually is in
drive. If the driver accelerates while in “Drive” while believing the vehicle remains
in reverse gear due to the display, it will increase the likelihood of collision or injury.
The failure of the rearview image display to resolve when the vehicle is put into
“Drive” even after it travels 10 meters or reaches 10 mph violates safety
requirements mandated by NHTSA for all vehicles manufactured after May 1, 2018.
49 C.F.R. § 571.111 S62.4.
         8.   Plaintiff has also experienced the infotainment image display suddenly
going black while she is operating the vehicle. This presents a hazard as the
infotainment screen displays necessary information to the driver and is intended to



                                            4
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 5 of 38 PageID 5




remain displayed to the driver unless the rearview image is displayed as part of a
backup event.
      9.     The Defective Infotainment Systems in Class Vehicles present an
immediate risk of physical injury and increased likelihood of collision when used in
their intended manner and for their ordinary purpose.
      10.    The Defective Infotainment Systems in Class Vehicles violate the
express warranties offered by Chevy and GMC because GM cannot eliminate the
dangerous and unanticipated volume spike, the persistent ringing, or the failure of
the rearview image display to resolve per NHTSA safety mandates in order to
conform the Class Vehicles with the applicable express warranties.
      11.    The Defective Infotainment Systems in Class Vehicles violate the
implied warranty of merchantability that accompanies the Class Vehicles because
the dangerous and defective conditions described above existed at the time of sale
and renders the vehicle unfit for the ordinary purpose for which the Class Vehicles
are used and GM cannot conform the Class Vehicles with the implied warranty of
merchantability or NHTSA safety regulations.
      12.    GM has long known of the Defective Infotainment System issues in the
Class Vehicles, despite marketing Class Vehicles as safe and dependable. GM also
represents its warranties in its marketing material despite being unable, or unwilling,
to honor their warranties in the case of the Defective Infotainment System.
Customers rely on these warranties when deciding what vehicle to purchase or lease
and what amount to pay for the vehicle. On information and belief, GM has received
thousands of warranty requests related to the Defective Infotainment System in Class
Vehicles.
      13.    The Defective Infotainment System in the Class Vehicles exposes
occupants and others to extreme danger, bodily injury, or even death. When radio
volume unexpectedly and rapidly spikes to the maximum level, without warning and

                                          5
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 6 of 38 PageID 6




while the vehicle is being operated on streets or highways, it creates a heightened
risk for collision. Likewise, a driver that is startled, surprised, or distracted by the
rapid volume increase resulting from the Defective Infotainment System may cause
death or bodily injury to other drivers on the road.
      14.     Drivers subject to persistent ringing emanating from the Bluetooth
feature of the Defective Infotainment System are unable to stop the noise, a noise
designed to grab the attention of the call’s recipient, until they pull the vehicle over,
turn the engine off, exit the vehicle, and reengage the engine. This noise and the
process by which the noise is terminated is unnecessarily distracting to the driver
and disrupts normal and anticipated operation of the Class Vehicles.
      15.     Similarly, the failure of the back-up camera to disengage once the
driver shifts into “Drive” is likely to confuse a driver into thinking they remain in
reverse gear. If a driver believes they are in “Reverse” when they are in “Drive,”
they may unintentionally accelerate the vehicle forward which increases the
likelihood of collision or injury. Moreover, NHTSA mandates that all rearview
image displays equipped on vehicles manufactured after May 1, 2018 49 CFR §
571.111, et. seq. which requires, inter alia, that, “[t]he rearview image [. . .] shall
not be displayed after the backing event has ended.” 49 CFR § 571.111 S6.2.4.
      16.     Similarly, the sudden lose of image display on the infotainment screen
presents a hazard as the driver can no longer see necessary information or interact
with the infotainment screen. When the infotainment screen loses the image, the
entire system fails to function as intended by Defendant and cannot be operated by
the driver.
      17.     While GM knew about the Defective Infotainment System and the
associated dangers, GM manufactured, marketed, sold, leased, and warranted the
Class Vehicles, and, in its quest for corporate profits, did not disclose to the
unsuspecting public or to purchasers that the Class Vehicles were inherently

                                           6
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 7 of 38 PageID 7




defective, dangerous and create a grave risk for bodily harm or death. On information
and belief, GM was aware of numerous internal technical reports and customer
complaints associated with the Defective Infotainment System. GM did not disclose,
and to this day has not fully disclosed, what it knew about the Defective Infotainment
System to prospective and actual purchasers and lessees. Had GM disclosed the
Defective Infotainment System to purchasers or lessees they would not have
purchased or leased the Class Vehicles or would have paid less to do so.
      18.    To date, GM has not identified a remedy for the Defective Infotainment
System, stating only that “Engineering is analyzing the issue. Please do not replace
any parts for this concern. Additional information will be made available once
analysis is complete.” No update to the December Bulletin has been made since its
issuance in December 2019. Thus, whether there will be a corrective repair for the
Model Year 2019 Class Vehicles, if so, when, and whether it will fix the problem
are all unknown. Similarly, the March Bulletin identifies that the same Defective
Infotainment System issue is present in the Model Year 2020 Class Vehicles but that
the software update only reduces, but does not eliminate, the dangerous and
disorienting volume spikes emanating from the Defective Infotainment System. As
a result, owners and lessees of the Class Vehicles are unknowingly driving on roads
and highways in potentially ticking time bombs while GM knowingly exposes its
customers, from whom it made at millions of dollars from the sale of just the Class
Vehicles, to the risk of grave physical harm and even death.
      19.    Separately, with or without a viable remedy for the Defective
Infotainment System, the defective condition has decreased the intrinsic and resale
value of the Class Vehicles and Plaintiff and other Class members have been
damaged as a result.
      20.    Throughout the relevant period, GM’s marketing of the Class Vehicles
was and is replete with assurances about their safety and dependability. A vehicle

                                          7
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 8 of 38 PageID 8




equipped with a radio that rapidly increases its volume to the maximum without user
input, surprising, startling, or causing distraction to the driver, is inherently unsafe
and renders GM’s marketing of the Class Vehicles untrue and materially misleading.
Plaintiff and other Class members have been damaged as a result.
      21.    Plaintiff, on behalf of herself and the Classes (defined below), seeks
redress for GM’s egregious and unconscionable misconduct, asserts claims on behalf
of a National and Florida class for violations of: (1) Florida’s Deceptive and Unfair
Trade Practices Act (Fla. Stat. §§ 502.201, et seq.); (2) Breach of Express Warranty
(Fla. Stat. §§ 672.313 and 680.21.); (3) Breach of Implied Warranty of
Merchantability (Fla. Stat. §§ 672.314 and 680.212.); (4) Fraudulent Omission; (5)
Unjust Enrichment; (6) Negligence; and (7) a claim for violations of the Magnuson-
Moss Warranty Act, 15 U.S.C. § 2301, et seq. In addition, Plaintiff seeks an order
enjoining GM’s conduct, directing it to inform Class members of the Defective
Infotainment System and to cease driving their vehicles, directing GM to contact
Class members and advise them that it will provide free loaner vehicles of the type
of Class Vehicle each owns or leases until a remedy for the Defective Infotainment
System is installed in their Class Vehicles; compensatory damages; restitution; and
punitive damages.
                      II.    JURISDICTION AND VENUE

      22.    Subject matter jurisdiction is proper in this Court pursuant to the Class
Action Fairness Act, 28 U.S.C. § 1332(d), because Plaintiff and at least one
Defendant are citizens of different states and satisfy the diversity requirement, and
the aggregate amount in controversy exceeds $5,000,000.00, exclusive of interest
and costs.
      23.    Subject matter jurisdiction is also proper in this Court pursuant to 28
U.S.C. § 1331 because Plaintiff’s Magnuson-Moss Warranty Act claim arises under


                                           8
 Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 9 of 38 PageID 9




federal law, and this Court has supplemental subject matter jurisdiction over
Plaintiff’s state law claims under 28 U.S.C. § 1367.
      24.    This court has personal jurisdiction over GM because GM conducts
substantial business in this District and some of the actions giving rise to this action
took place in this District and/or caused injury to property in this state; and products,
materials, or things processed, serviced, or manufactured by GM anywhere were
used or consumed in this state in the ordinary course of commerce, trade, or use. GM
is one of the largest manufacturers and sellers of automotive vehicles in the world.
Defendant has, at all relevant times, conducted and continue to conduct business in
Florida, and every other state in the country.
      25.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because
a substantial part of the events or omissions giving rise to these claims occurred in
this District, GMC has caused harm to Plaintiff and other Class members in this
District, and GMC is a resident of this District under 28 U.S.C. § 1391(c)(2) because
it is subject to personal jurisdiction in this District. Also, venue is proper in this
district pursuant to 18 U.S.C. § 1965.
                                   III.   PARTIES

      26.    Plaintiff Karen Boddison is and, at all times relevant hereto, was a
resident of Manatee County and a citizen of Florida.
      27.    Plaintiff purchased a new 2019 Chevrolet Colorado from Cox
Chevrolet in Bradenton Florida, on or about August 28, 2019. Plaintiffs vehicle was
manufactured after May 1, 2018. Plaintiff’s vehicle has a Defective Infotainment
System and is a Class Vehicle.
      28.    The Defective Infotainment System creates a dangerous condition that
gives rise to a clear, substantial, and unreasonable danger of death or bodily injury
to Plaintiff, the Class, and others on the road. Likewise, the Defective Infotainment


                                           9
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 10 of 38 PageID 10




System fails to operate in the manner a reasonable consumer would expect and fails
to perform the functions GM advertises with regard to the Bluetooth system and as
required by law with respect to the rearview image display.
      29.    Plaintiff purchased her Class Vehicle with the Defective Infotainment
System as part of a transaction in which GM did not disclose material facts related
to the automobile’s essential and expected purpose – safe transportation. Plaintiff
did not receive the benefit of her bargain. She purchased a vehicle that is of a lesser
standard, grade, and quality than represented, and she did not receive a vehicle that
met ordinary and reasonable consumer expectations regarding safe and reliable
operation. Plaintiff’s vehicle is equipped with the Defective Infotainment System
which has significantly diminished the value of Plaintiff’s Class Vehicle. Had GM
disclosed the Defective Infotainment System, Plaintiff would not have purchased her
Vehicle, or certainly would have paid less to do so.
      30.    Plaintiff only became aware of the Defective Infotainment System
shortly after purchasing the vehicle. Within two months of purchase, Plaintiff was
traveling in the vehicle at speed when she was subjected to the sudden and jarring
blast from the radio. Plaintiff brought her vehicle to Cox Chevrolet and explained
the issue to technicians there. Cox Chevrolet performed a radio diagnosis and
discovered that the condition was the result of a “software anomaly,” but that no
software update was available at the time. Plaintiff suffered subsequent occurrences
of the issue and brought the vehicle back to Cox Chevrolet for warranty repairs due
to the Defective Infotainment System in March 2020. Again, technicians were able
to identify the issue but were unable to remedy it as GM has not yet determined the
appropriate method of repair.
      31.    In summer of 2020, Plaintiff was driving the vehicle with the radio
intentionally turned to low volume when the volume suddenly “ramped up” to the
maximum level. The sudden and jarring sound momentarily disoriented her causing

                                          10
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 11 of 38 PageID 11




her to lose control and veer off the road almost colliding with a roadside object.
Plaintiff has continued to experience jarring volume spikes while operating the
vehicle; likewise, she has also noticed noises emanating from the speakers, like the
ringing associated with the Bluetooth communication system, after the vehicle had
been completely shut down. Having suffered repeated manifestations of the defect
since the vehicle was examined in December 2019 and March 2020, Plaintiff took
the vehicle to Cox Chevrolet for warranty repair in August and was told that though
the problem had been identified, there was no known repair and that it was unknown
when a repair would be available. After Plaintiff requested warranty repairs from
Chevrolet Customer Assistance, she received an August 4, 2020 email from
CustomerCare@chevrolet.com stating, in part, “…no compensation will be
provided as [your claim] was denied and no repairs will be made…” (emphasis
added). On August 17, 2020 Chevrolet Customer Assistance sent Plaintiff a letter
stating that it would offer Plaintiff Component Coverage over certain “Driver Info
& Entertainment components.” However, when Plaintiff contacted Cox Chevrolet
on August 28, 2020 for the same previously requested repair, she was told that no
repair could be performed because none was available. Further, as of the date of
filing, GM has not updated the December Bulletin to show that a remedy was
available.
      32.    General Motors LLC (“GM”) is a Delaware limited liability company,
with its principal place of business located at 300 Renaissance Center, Detroit,
Michigan, and is a citizen of Delaware and Michigan. The sole member and owner
of General Motors LLC is General Motors Holding LLC. General Motors Holdings
LLC is a Delaware limited liability company with its principal place of business in
the State of Michigan. The sole member and owner of General Motors Holdings
LLC is General Motors Company, which is a Delaware corporation, with its



                                        11
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 12 of 38 PageID 12




principal place of business in the State of Michigan and is a citizen of Delaware and
Michigan.
      33.    GMC is a wholly owned brand, subsidiary, and/or division of GM. GM
employs engineering, legal, compliance, and regulatory personnel to make decisions
regarding the subject GMC vehicles. These employees, on behalf of GM, ultimately
made or ratified the decisions that allowed the subject GMC vehicles to be
fraudulently designed, manufactured, marketed, and sold.
      34.    Chevrolet is a wholly owned brand, subsidiary, and/or division of GM.
GM and employs engineering, legal, compliance, and regulatory personnel to make
decisions regarding the subject Chevrolet vehicles. These employees, on behalf of
GM, ultimately made or ratified the decisions that allowed the subject Chevrolet
vehicles to be fraudulently designed, manufactured, marketed, and sold.
IV.   FACTUAL ALLEGATIONS

      35.    GM is the world’s fifth largest manufacturer of automotive vehicles and
sells its vehicles across the United States through a network of over 4,100 dealers,
including those in Florida.
      36.    GM maintains a GMC brand where it designs, manufacturers, markets
and sells Chevrolet branded vehicles across the United States, including in Florida.
      37.    GM also maintains a Chevrolet brand where it designs, manufacturers,
markets and sells Chevrolet branded vehicles across the United States, including in
Florida.
      38.    Impacted Chevrolet and GMC models include the 2019: Chevrolet
Colorado; Chevrolet Equinox; Chevrolet Silverado 1500; GMC Canyon; and the
GMC Sierra 1500 as well as the 2020; Chevrolet Blazer; Camaro; Colorado;
Equinox; Sonic; Trax; and Silverado 1500; 2500HD; and 3500HD, and 2020: GMC
Canyon; Terrain; and Sierra 1500; 2500HD; and 3500HD.


                                         12
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 13 of 38 PageID 13




      39.    GM has branded itself, inclusive of the Chevrolet and GMC brands, as
the maker of safe, dependable vehicles and has spent millions, if not billions, of
dollars on extensive marketing and advertising campaigns to cement the association
of safety and reliability with its GMC and Chevrolet brand automobiles, including
Class Vehicles.
      40.    GM designs, manufactures, markets, and sells Class Vehicles, and has,
at all times, uniformly branded the Class Vehicles as safe and dependable.
       A.    The Class Vehicles’ Defective Infotainment System
      41.    The standard “entertainment” trim package included with the Class
Vehicles includes an “IOR Audio System,” a 7-inch diagonal GM-made
“Infotainment System,” which included a multi-touch display, AM/FM stereo,
Bluetooth phone connection, rearview image display, and other features. Class
Vehicles only include models equipped with this same Defective Infotainment
System.
      42.    At all times, by design, the Defective Infotainment System and all of
its components are operational when a driver is piloting the Vehicle.
      43.    The Class Vehicles’ infotainment system suffers from a fundamental
defect causing it to rapidly increase the volume to maximum without driver input
and while the vehicle is in motion. Specifically, as GM admitted in the Bulletin, the
“radio volume may ramp up to maximum without input to the volume controls.”
Based on GM’s own admission the failure was likely caused by a “software
anomaly” within the infotainment system’s programming.




                                         13
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 14 of 38 PageID 14




       44.    The infotainment system in the Class Vehicles was inadequately
designed, programmed, and/or incorporated to operate under the conditions it was
intended by its designers to operate. Because the Defective Infotainment System
rapidly increases the volume to maximum, without warning and while the driver is
operating the vehicle, it can surprise or startle the driver, or cause distraction that
may result in a collision causing death or injury to person or property. 3 Indeed,
Plaintiff was startled due to the Defective Infotainment System rapidly increasing to
maximum volume and nearly suffered a collision as a result.




       45.    The Class Vehicles’ infotainment system is similarly defective because
the rearview image display remains in some cases for an additional 30-50 seconds
after the driver has shifted from “Reverse” to “Drive” regardless of whether the
vehicle has reached a speed of 10mph or traveled a continuous duration of 10 meters.
This condition violates the NHTSA mandate requiring that the rearview image “shall
not be displayed after the backing event has ended.” This defective condition
violates 49 CFR § 571.111 et. seq. a regulation intended to increase the safety of
vehicle occupants and pedestrians.
       46.    Further still, the persistent ringing noise emanating from the Defective
Infotainment System creates a dangerously distracting and disorienting environment


   3
      The following consumer complaint from an online forum details the safety hazard associated
with the Defective Infotainment System. https://www.gm-trucks.com/forums/topic/235051-
stereo-volume-spikes-loud-while-driving/

                                              14
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 15 of 38 PageID 15




for the driver while the vehicle is in motion and cannot be stopped until the driver
turns off the ignition exits the vehicle and reengages the ignition.
      47.    Accordingly, the Defective Infotainment System in the Class Vehicles
exposes occupants and others to extreme danger, even death.
      48.    Vehicle manufacturers like GM monitor NHTSA and other databases
for consumer complaints as part of their ongoing obligation to uncover and report
potential safety-related defects. Accordingly, GM knew, or should have known, of
the many complaints lodged with NHTSA and elsewhere about the specific safety
hazard that is the subject of the Bulletin.
      49.    Consumers filed complaints about the Defective Infotainment System
on other websites that GM monitored, or should have been monitoring like
cartalk.com, a popular site that collects complaints lodged by drivers, and others.
      50.    Class Vehicles suffer from a uniform design defect which causes the
Defective Infotainment System to operate in a manner that renders the vehicle
unsafe. Compounding the issue, drivers are not protected from these safety risks by
a warning prior to the Defective Infotainment System rapidly maximizing volume.
      51.    The Defective Infotainment Systems causes vehicles to become
dangerous to operate while on the road, and therefore they are not fit for their
ordinary purpose.
      B.    GM Knew About the Defective Infotainment System But
            Continued to Manufacture, Market, and Sell Class Vehicles.
      52.    GM knew or should have known about the Defective Infotainment
System, but it concealed or failed to disclose the defect and continued to
manufacture, market, and sell Class Vehicles. Specifically, GM knew or should have
known the Class Vehicles needed radios without the defect in the Defective
Infotainment Systems, but it failed to provide corrective action.




                                              15
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 16 of 38 PageID 16




        53.     GM knew or should have known about the Defective Infotainment
System at least as soon as the prerelease process of designing, manufacturing,
engineering, and testing the Class Vehicles. During these phases, GM would have
gained comprehensive and exclusive knowledge about the Radios, particularly the
basic engineering principles behind the construction and function of the Defective
Infotainment Systems. However, GM failed to act on that knowledge and instead
installed the Defective Infotainment Systems in the Class Vehicles, and
subsequently marketed and sold the vehicles to unsuspecting consumers without
disclosing the safety risk or warning Class members.
        54.     Federal law requires automakers like GM to be in close contact with
NHTSA regarding potential defects.4 Accordingly, GM should (and does) monitor
NHTSA databases for consumer complaints regarding their automobiles as part of
their obligation to identify potential defects in their vehicles, such as the Defective
Infotainment System.
        55.     By way of example, in April of 2019 a user posted concerns about the
Defective Infotainment System on cartalk.com, a popular and publicly available
forum used to discuss automobiles. On April 11, 2019 user ‘Terry29’ posted:5




   4
       See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000)
   5
       https://community.cartalk.com/t/2019-chevrolet-colorado-radio-issues/138343

                                              16
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 17 of 38 PageID 17




      56.    Accordingly, GM was, or should have been, aware of the Defective
Infotainment System and associated safety concerns since before Plaintiff purchased
her vehicle from Cox Chevrolet in August 2019.
      57.    Finally, GM knew about the Defective Infotainment System through its
own investigation. On information and belief, GM conducted numerous field
investigations that it later used to generate the technical service bulletins that
identified the issue. However, GM failed to act on that knowledge by warning Class
members or by identifying a repair or replacement part.
      58.    To date, GM has not identified a remedy for the Defective Infotainment
System, stating only that “Engineering is analyzing the issue. Please do not replace
any parts for this concern. Additional information will be made available once
analysis is complete.” No update has been made since this initial Bulletin in
December 2019. Thus, whether there will be a corrective repair, if so, when, and
whether it will fix the problem are all unknown. Further still, GM has not instructed
its dealers to display the bulletin, or to disclose the Defective Infotainment System,
to purchasers and lessees at the time of sale. By so omitting this material information,
GM intends that purchasers and lessees of the Class Vehicles rely on the omission
to induce them into purchasing the vehicle at an unjustified price.
      59.    Despite GM’s extensive knowledge regarding the existence and
dangerous condition of the Defective Infotainment System, GM failed to act on that
knowledge by warning Class members at the time of sale or after. Sacrificing
consumer safety for profits, GM instead chose to enrich itself by using false and
misleading marketing to sell the Class Vehicles as safe and durable at inflated prices.
      C.    GM Touted the Class Vehicles as Safe and Dependable, Concealing
            the Defective Infotainment System from Consumers.
      60.    GM’s overarching marketing message for the Class Vehicles was that
the vehicles are safe and dependable. This marketing message is false and


                                          17
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 18 of 38 PageID 18




misleading given the propensity of the Defective Infotainment Systems in the Class
Vehicles to create a safety issue by rapidly and without warning increasing the
volume to maximum, thereby increasing the risk of a crash.
        61.     GM is one of the ten biggest advertising spenders in the United States
and much of that advertising budget goes toward promoting its brands as safe and
dependable. GM’s main website touts the safety features of its vehicles, attempting
to induce potential customers to purchase or lease the Class Vehicles.
        62.     On GM’s consumer facing websites for its GMC and Chevrolet brands,
there is a page describing the Company’s leadership that repeats its consistent and
pervasive marketing message that GM vehicles are safe and dependable. As an
example,      the Chevrolet site states: “Nothing is more important than feeling
confident and secure when you’re on the road. That’s why your safety and well-
being are at the core of everything we do. And with a wide range of available features
and technologies, our vehicles are constantly working to help you drive as safely as
possible.”6
        63.     GM’s Chevrolet and GMC websites currently contain and have
contained these representations at all relevant times during the Class Period.
        64.     In addition to its representations about GMC and Chevrolet vehicles
generally, GM’s websites for their GMC and Chevrolet brands contain specific
representations about safety on the pages for specific models of the Class Vehicles.
        65.     For example, webpages of various models of the Class Vehicles include
multiple photographs and descriptions advertising the safety systems of the 2021
GMC models, as well as 2021 Chevrolet models. On information and belief, similar
representations were made about the 2019 and 2020 models of the Class Vehicles,
at issue here, when they were being marketed on the GMC and Chevrolet websites.


   6
       https://www.chevrolet.com/safety

                                           18
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 19 of 38 PageID 19




Those sections list an array of safety features such as airbags, side impact protection,
as well as advanced safety features like rear-facing cameras, lane assist, and forward
collision alert.
       66.    A car with a Defective Infotainment System that can increase to
maximum volume at any time, without warning, and while the vehicle is in operation
on streets and highways resulting in surprise and distraction to the driver, as do the
Class Vehicles, and thereby exposes its occupants to the risk of injury or death is not
a safe car. Thus, GM’s marketing of the Class Vehicles as safe is false and
misleading and omits facts that would be material to consumers such as Class
members who purchased or leased Class Vehicles because they were consistently
marketed as having the utmost safety on the road.
       67.    Similar representations to those that GM made on the GMC and
Chevrolet websites were also included in brochures for the Class Vehicles and
throughout GM’s other messaging about the Class Vehicles.
       68.    GM marketed the Class Vehicles as safe and dependable but failed to
disclose the existence and impact of the Defective Infotainment System and/or that
the Class Vehicles were not safe or dependable. Specifically, GM:
               a.   Failed to disclose, at and after the time of purchase, lease,
       and/or service, any and all known material defects of the Class Vehicles,
       including the Defective Infotainment System, despite its knowledge of the
       performance issues;
               b.   Failed to disclose, at and after the time of purchase, lease,
       and/or service, the Class Vehicles’ Defective Infotainment Systems were
       defective and not fit for their ordinary purpose, despite its knowledge; and




                                          19
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 20 of 38 PageID 20




                 c.   Failed to disclose and actively concealed the existence and
       pervasiveness of the Defective Infotainment System, despite its knowledge.
      69.    GM’s deceptive marketing and willful and knowing failure to disclose
the Defective Infotainment System damaged, and continues to damage, Plaintiff and
Class members. If Plaintiff and Class members had known of the Defective
Infotainment System and/or that the Class Vehicles were not safe and durable, they
would not have purchased or leased the Class Vehicles or certainly would have paid
less to do so.
       D.    Applicable Warranties
      70.    GM sold and leased the Class Vehicles with express written warranties.
      71.    For the GMC branded Class Vehicles, GM offered a written express
“bumper-to-bumper” warranty covering GMC brand vehicles for 36 months or
36,000 miles covering all components (except normal wear and tear). Defendant
states the that “Repairs will be made to correct any defect in materials or
workmanship.”
      72.    Likewise, for the Chevrolet branded Class Vehicles, GM also offered a
written express “bumper-to-bumper” warranty covering Chevrolet brand vehicles
for 36 months or 36,000 miles covering all components (except normal wear and
tear). Defendant also states the that “Repairs will be made to correct any defect in
materials or workmanship.”
      73.    Because GM is a merchant who respect to the goods at issue, all
vehicles which it sells are accompanied by the implied warranty of merchantability
which guarantees that GM vehicles will be fit for the ordinary purposes for which
the vehicle will be used.
      74.    GM provides the express warranty to buyers and lessees on the window
sticker of all vehicles that it sells and purchasers and lessees rely on that warranty


                                         20
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 21 of 38 PageID 21




when deciding whether or not to purchase the vehicle and at what price to purchase
the vehicle.
      75.      However, GM breached these warranties, as it admitted in NHTSA
Technical Service Bulletin PIT5722, when it reported it did not have a repair for the
Defective Infotainment System and when it declined to repair or replace the
Defective Infotainment System when customers brought the Class Vehicles to
authorized repair facilities and/or dealerships for a remedy.

                      V.    CLASS ACTION ALLEGATIONS

      76.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(2), and
23(b)(3) of the Federal Rules of Civil Procedure on behalf of herself and all others
similarly situated.
      77.      Plaintiff seeks to represent a Florida statewide class (“Florida Class”)
defined as follows:

      All current and former owners and/or lessees of a Class Vehicle (as
      defined herein) that was purchased or leased in the State of Florida
      within the applicable statute of limitations.

      78.      Plaintiff also seeks to represent a class (“National Class”) defined as:
      All current and former owners and/or lessees of a Class Vehicle (as
      defined herein) that was purchased or leased in the United States within
      the applicable statute of limitations.

      79.      Excluded from the Florida and National Classes (“Classes”) are GM
and any of its members, affiliates, parents, subsidiaries, officers, directors,
employees, successors, or assigns; the judicial officers, and their immediate family
members; and Court staff assigned to this case. Plaintiff reserves the right to modify
or amend definitions of the Classes, and to add additional classes and sub-classes, as
appropriate, during the course of this litigation.



                                           21
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 22 of 38 PageID 22




      80.     This action has been brought and may properly be maintained on behalf
of the Classes proposed herein under the criteria of Rule 23 of the Federal Rules of
Civil Procedure.
      81.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The
members of the Classes are so numerous and geographically dispersed that
individual joinder of all class members is impracticable. While Plaintiff is informed
and believes that there are not less than at least approximately 500,000 members of
the Classes, the precise number of Class members is unknown to Plaintiff but may
be ascertained from GM’s books and records. National and Florida Class members
may be notified of the pendency of this action by recognized, Court-approved notice
dissemination methods, which may include U.S. mail, electronic mail, Internet
postings, and/or published notice.
      82.     Commonality and Predominance – Federal Rules of Civil
Procedure 23(a)(2) and 23(b)(3). This action involves common questions of law
and fact, which predominate over any questions affecting individual members of the
Classes, including, without limitation:

            a. whether GM’s alleged conduct violates applicable law;
            b. whether GM designed, advertised, marketed, distributed, leased,
            sold, or otherwise placed the Class Vehicles into the stream of commerce
            in the United States;
            c. whether GM made false or misleading statements and/or material
            omissions about the quality and safety of the Class Vehicles;
            d. whether the Class Vehicles contain the Defective Infotainment
            System;




                                          22
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 23 of 38 PageID 23




            e. whether GM had actual or implied knowledge about the alleged
            defect but failed to disclose it to Plaintiff and the other members of the
            Classes;
            f.    whether GM’s omissions and concealment regarding the quality of
            the Class Vehicles were likely to deceive the Statewide Class members
            in violation of the state consumer protection statutes alleged herein;
            g. whether GM breached its express warranties with respect to the Class
            Vehicles;
            h. whether GM breached its implied warranties with respect to the Class
            Vehicles;
            i.    whether the members of the Classes overpaid for their Class Vehicles
            as a result of the defect alleged herein;
            j.    whether the members of the Classes are entitled to damages,
            restitution, restitutionary disgorgement, equitable relief, statutory
            damages, exemplary damages, and/or other relief; and
            k. the amount and nature of relief to be awarded to Plaintiff and the
            other members of the Classes.
      83.        Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s
claims are typical of the claims of the other members of the Classes because Plaintiff
and the members of the Classes purchased or leased Class Vehicles that contain
Defective Infotainment Systems, as described herein. Neither Plaintiff nor the other
members of the Classes would have purchased the Class Vehicles or would have as
much as they did for the Class Vehicles, had they known of the Defective
Infotainment System. Plaintiff and the other members of the Classes suffered


                                            23
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 24 of 38 PageID 24




damages as a direct proximate result of the same wrongful practices in which GMC
engaged. Plaintiff’s claims arise from the same practices and course of conduct that
give rise to the claims of the other members of the Classes.
      84.    Adequacy of Representation – Federal Rule of Civil Procedure
23(a)(4). Plaintiff is an adequate Class representative because her interests do not
conflict with the interests of the other members of the Classes that she seeks to
represent. Plaintiff has retained counsel competent and experienced in complex class
action litigation, and Plaintiff intends to prosecute this action vigorously. The
interests of the members of the Classes will be fairly and adequately protected by
Plaintiff and her counsel.
      85.    Declaratory and Injunctive Relief – Federal Rule of Civil
Procedure 23(b)(2). GM has acted or refused to act on grounds generally applicable
to Plaintiff and the other members of the Classes, thereby making appropriate final
injunctive relief and declaratory relief, as described below, with respect to the
National and Florida Class members as a whole.
      86.    Superiority – Federal Rule of Civil Procedure 23(b)(3). A class
action is superior to any other available means for the fair and efficient adjudication
of this controversy, and no unusual difficulties are likely to be encountered in the
management of this class action. The damages or other financial detriment suffered
by Plaintiff and the other members of the Classes are relatively small compared to
the burden and expense that would be required to individually litigate their claims
against GM, so it would be impracticable for the other members of the Classes to
individually seek redress for GM’s wrongful conduct. Even if these Class members
could afford individual litigation, the court system could not. Individual litigation
creates a potential for inconsistent or contradictory judgments and increases the
delay and expense to all parties and the court system. By contrast, the class action
device, as intended by Congress, presents far fewer management difficulties, and

                                          24
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 25 of 38 PageID 25




provides the benefits of single adjudication, economy of scale, and comprehensive
supervision by a single court.

                                   COUNT ONE

      VIOLATION OF FLORIDA DECEPTIVE AND UNFAIR TRADE
                           PRACTICES ACT,
                      Fla. Stat. §§ 502.201, et seq.
            (Individually and on Behalf of the Florida Class)
      87.    Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs as though fully set forth herein.
      88.    Plaintiff brings this cause of action on behalf of herself and on behalf
of the Florida Class.
      89.    By the conduct described in detail above and incorporated herein, GM
engaged in unfair or deceptive acts in violation of F.S.A. § 501.204.
      90.    GM’s omissions regarding the Defective Infotainment System,
described above, that results in the Defective Infotainment System rapidly increasing
in volume without warning or input from the driver, are material facts that a
reasonable person would have considered in deciding whether or not to purchase (or
to pay the same price for) the Class Vehicles.
      91.    GM intended for Plaintiff and the other Class members to rely on GM’s
omissions regarding the Defective Infotainment System.
      92.    Plaintiff and the other Class members justifiably acted or relied to their
detriment upon GM’s omissions of fact concerning the above-described Defective
that results in the Defective Infotainment System rapidly increasing in volume
without warning or input from the driver, as evidenced by Plaintiff and the other
Class members’ purchases of Class Vehicles.
      93.    Had GM disclosed all material information regarding the Defective
Infotainment System to Plaintiff and the other Class members, Plaintiff and the other


                                         25
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 26 of 38 PageID 26




Class members would not have purchased or leased Class Vehicles or would have
paid less to do so.
      94.    GM’s omissions have deceived Plaintiff, and those same business
practices have deceived or are likely to deceive members of the consuming public
and the other members of the Class.
      95.    GM’s provision of and subsequent refusal to honor their warranty
obligations with respect to the Defective Infotainment System is a deceptive act and
practice because GM induced customers into purchasing or leasing Class Vehicles
by leading them to believe that any defects that were identified in the vehicle would
be repaired under the applicable warranty. When presented with requests to repair
the Defective Infotainment Systems, GM declined to repair the Class Vehicles or
reimburse customers.
      96.    In addition to being deceptive, the business practices of GM were unfair
because GM knowingly sold Plaintiff and the other Class members Class Vehicles
with Defective Infotainment Systems that are essentially unusable for the purposes
for which they were sold. GM’s business practices are further unfair because they
provision consumers of Class Vehicles with vehicles that do not conform with
NHTSA safety mandates and decline to correct that nonconformity through the
applicable warranties. The injuries to Plaintiff and the other Class members are
substantial and greatly outweigh any alleged countervailing benefit to Plaintiff and
the other Class members or to competition under all of the circumstances. Moreover,
in light of GM’s exclusive knowledge of the Defective Infotainment System, the
injury is not one that Plaintiff or the other Class members could have reasonably
avoided.
      97.    As a direct and proximate result of GM’s unfair and deceptive trade
practices, Plaintiff and the other Class members have suffered ascertainable loss and
actual damages. Plaintiff and the other Class members who purchased or leased the

                                         26
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 27 of 38 PageID 27




Class Vehicles would not have purchased or leased the Class Vehicles, or,
alternatively, would have paid less for them had the truth about the Defective
Infotainment System been disclosed. Plaintiff and the other Class members also
suffered diminished value of their vehicles. Plaintiff and the other Class members
are entitled to recover actual damages, attorneys’ fees and costs, and all other relief
allowed under F.S.A. §§ 501.201, et seq.

                                   COUNT TWO

                    BREACH OF EXPRESS WARRANTY
                        Fla. Stat. §§ 672.313 and 680.21
                (Individually and on Behalf of the Florida Class)
      98.    Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs as though fully set forth herein.
      99.    Plaintiff brings this cause of action on behalf of herself and on behalf
of the Florida Class as a result of Defendant’s breach of its express warranties.
      100. GM is and was at all relevant times a merchant with respect to the Class
Vehicles.
      101. In its New Vehicle Limited Warranty, GM expressly warranted that it
would repair or replace defects in material or workmanship free of charge if they
became apparent during the warranty period. GM provides the following language
in its 2019 and 2020 Chevrolet Limited Warranty guide:
      This warranty is for Chevrolet vehicles registered in the United States
      and normally operated in the United States and Canada, and is provided
      to the original and any subsequent owners of the vehicle during the
      warranty                                                        period.
      The warranty covers repairs to correct any vehicle defect related to
      materials or workmanship occurring during the warranty period…
      Warranty repairs, including towing, parts, and labor, will be made at no
      charge.



                                          27
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 28 of 38 PageID 28




      102. On information and belief, GM’s warranty for GMC branded Class
Vehicles mirrors the language included above for GM’s Chevrolet branded Class
Vehicles.
      103. GM’s Limited Warranty formed the basis of the bargain that was
reached when Plaintiff and the other Class members purchased or leased their Class
Vehicles equipped with the Defective Infotainment System.
      104. GM breached the express warranty to repair defects in materials and
workmanship within the Class Vehicles. GM has not repaired, and has been unable
to repair, the Class Vehicles’ materials and workmanship defects.
      105. Plaintiff notified GM of the Defective Infotainment System, and its
corresponding breach of warranties, when she brought her vehicle to Cox Chevrolet
for repair of the Defective Infotainment System. Plaintiff also notified GM directly
and on August 4, 2020 Chevrolet Customer Service declined to compensate Plaintiff
for the defect or to repair the Defective Infotainment System. GM was also provided
notice of the Defective Infotainment System through numerous complaints lodged
by consumers directly to GM and through its dealers, as well as its own internal
engineering knowledge.
      106. Furthermore, the Limited Warranty fails in its essential purpose
because the contractual remedy is insufficient to make Plaintiff and the other Class
members whole and because GM has failed and/or has refused to adequately
provided the promised remedies within a reasonable time.
      107. Accordingly, recovery by Plaintiff and the other Class members is not
limited to the limited warranty of repair to parts defective in materials and
workmanship, and Plaintiff, individually and on behalf of the other Class members,
seeks all remedies allowable by law.
      108. Also, and as alleged in more detail herein, at the time that GM
warranted and sold the Class Vehicles it knew that the Class Vehicles did not

                                        28
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 29 of 38 PageID 29




conform to the warranty and were inherently defective, and GM improperly
concealed material facts regarding its Class Vehicles. Plaintiff and the other Class
members were, therefore, induced to purchase or lease the Class Vehicles under false
pretenses.
      109. Moreover, much of the damage flowing from the Class Vehicles cannot
be resolved through the limited remedy of repairs, as those incidental and
consequential damages have already been suffered due to GM’s improper conduct
as alleged herein, and due to its failure and/or continued failure to provide such
limited remedy within a reasonable time, and any limitation on Plaintiff and the other
Class members’ remedies would be insufficient to make them whole.
      110. As a direct and proximate result of GM’s breach of its express warranty,
Plaintiff and the other Class members have been damaged in an amount to be
determined at trial.

                                 COUNT THREE

      BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    Fla. Stat. §§ 672.314 and 680.212
            (Individually and on Behalf of the Florida Class)


      111. Plaintiff incorporates by reference each allegation as if set forth fully
herein.
      112. Plaintiff bring this claim individually and on behalf of the Florida class
as a result of Defendant’s breach of the implied warranty of merchantability.
      113. GM is a “merchant” and the Class Vehicles are “goods” as defined in
Fla. Stat. §§ 672.104 and 672.105.
      114. Pursuant to Fla. Stat. §§ 672.314, a warranty that the Class Vehicles
were in merchantable condition was implied by law in the sale or lease of the


                                         29
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 30 of 38 PageID 30




product. GM impliedly warranted that the Class Vehicles were of a merchantable
quality.
      115. By placing the Class Vehicles in the stream of commerce, GM
impliedly warranted that the Class Vehicles are safe, and that all claims in their
advertising and marketing of the Class Vehicles were true.
      116. The Class Vehicles did not comply with the implied warranty of
merchantability because, at the time of sale or lease and at all times thereafter, the
Class Vehicles were defective and not in merchantable condition, would not pass
without objection in the trade, and were not fit for the ordinary purpose for which
vehicles were used. Specifically, the Class Vehicles are equipped with a Defective
Infotainment System that distracts and disorients the driver increasing the likelihood
of a collision and jeopardizing the health and safety of Class Vehicle occupants and
the driving public.
      117. Further, GM has refused to provide an adequate warranty repair for the
Defective Infotainment System, thus rendering the satisfaction of any notice
requirement futile. As stated above, customers that have presented their vehicles for
warranty repair due to the Defective Infotainment Systems have been denied
adequate repair. The result is that GM has sold consumers Class Vehicles that do not
satisfy NHTSA safety regulations and GM refuses to conform those vehicles to the
NHTSA mandates.
      118. Plaintiffs and the other Class members suffered injuries due to the
defective nature of the Class Vehicles and GM’s breach of the warranty of
merchantability.
      119. At all times that GM warranted and sold the Class Vehicles, they knew
or should have known that their warranties were false, and yet they did not disclose
the truth, or stop manufacturing, marketing, or selling the Class Vehicles, and instead
continued to issue false warranties, and continued to insist the products were safe.

                                          30
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 31 of 38 PageID 31




The Class Vehicles were defective when GM delivered them to their resellers,
dealers, and distributors which sold the Class Vehicles, and the Class Vehicles were
therefore still defective when they reached Plaintiffs and the Class.
      120. GM’s resellers, dealers, and distributors are intermediaries between
Toyota and consumers. These intermediaries sell Class Vehicles to consumers and
are not, themselves, consumers of Class Vehicles, and therefore have no rights
against Toyota with respect to Plaintiff’s and all other Class members’ acquisition
of Class Vehicles. GM’s warranties were designed to influence consumers who
purchased and/or owned Class Vehicles.
      121. Plaintiffs and each Class member’s acquisition of the Class Vehicles
suffices to create privity of contract between Plaintiffs and all other members of the
Class, on the one hand, and GM, on the other hand; however, privity of contract need
not be established nor is it required because Plaintiffs and the Class members are
intended third-party beneficiaries of contracts between GM and their resellers,
authorized dealers, and, specifically, of GM’s implied warranties.
      122. As a direct and proximate result of GM’s breach of implied warranties
of merchantability, Plaintiff and the Class are entitled to damages in an amount to
be determined at trial.

                                  COUNT FOUR

                          FRAUDULENT OMISSION
                 (Individually and on Behalf of the Florida Class)

      123. Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as though fully set forth herein.
      124. Plaintiff brings this cause of action individually and on behalf of the
Florida Class.



                                         31
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 32 of 38 PageID 32




      125. GM was aware of the Defective Infotainment System within the Class
Vehicles when it marketed and sold the Class Vehicles to Plaintiff and the other
members of the Class.
      126. Having been aware of the Defective Infotainment System within the
Class Vehicles, and having known that Plaintiff and the other members of the Class
could not have reasonably been expected to know of the Defective Infotainment
System, GM had a duty to disclose the defect to Plaintiff and the other members of
the Class in connection with the sale or lease of the Class Vehicles.
      127. GM did not disclose the Defective Infotainment System within the
Class Vehicles to Plaintiff and the other members of the Class in connection with
the sale of the Class Vehicles.
      128. For the reasons set forth above, the Defective Infotainment System
within the Class Vehicles comprises material information with respect to the sale or
lease of the Class Vehicles.
      129. In purchasing the Class Vehicles, Plaintiff and the other members of
the Class reasonably relied on GM to disclose known material defects with respect
to the Class Vehicles.
      130. Had Plaintiff and the other members of the Class known of the
Defective Infotainment System within the Class Vehicles, they would have not
purchased the Class Vehicles or would have paid less for the Class Vehicles.
      131. Through its omissions regarding the Defective Infotainment System
within the Class Vehicles, GM intended to induce, and did induce, Plaintiff and the
other members of the Class to either purchase a Class Vehicle that they otherwise
would not have purchased, or pay more for a Class Vehicle than they otherwise
would have paid.
      132. As a direct and proximate result of GM’s omissions, Plaintiff and the
other members of the Class either overpaid for the Class Vehicles or would not have

                                         32
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 33 of 38 PageID 33




purchased the Class Vehicles at all if the Defective Infotainment System had been
disclosed to them, and, therefore, have incurred damages in an amount to be
determined at trial.

                                    COUNT FIVE

                           UNJUST ENRICHMENT
         (Individually and on Behalf of the National and Florida Class)

      133. Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as though fully set forth herein.
      134. Plaintiff brings this cause of action individually and on behalf of the
Florida and National Classes.
      135. GM has benefitted from selling and leasing at an unjust profit defective
Class Vehicles that had artificially inflated prices due to GM’s concealment of the
Defective Infotainment System, and Plaintiff and the other members of the Class
have overpaid for these vehicles.
      136. GM has received and retained unjust benefits from Plaintiff and the
other members of the Class, and inequity has resulted.
      137. It is inequitable and unconscionable for GM to retain these benefits.
      138. Because GM concealed its fraud and deception, Plaintiff and the other
members of the Class were not aware of the true facts concerning the Class Vehicles
and did not benefit from GM’s misconduct.
      139. GM knowingly accepted the unjust benefits of its wrongful conduct.
      140. As a result of GM’s misconduct, the amount of its unjust enrichment
should be disgorged and returned to Plaintiff and the other members of the Class in
an amount to be proven at trial.




                                        33
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 34 of 38 PageID 34




                                    COUNT SIX

                                  NEGLIGENCE
        (Individually and on Behalf of the National and Florida Classes)
      141. Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as though fully set forth herein.
      142. Plaintiff brings this Count individually and on behalf of the members
of the National and Florida Classes.
      143. Defendant owed a duty to Plaintiff and members of the classes to
provide a vehicle that conformed with its publicly disseminated representations, its
warranties, and promotional information given to Plaintiff and members of the
Classes at the time of the respective transactions.
      144. Defendant harmed Plaintiff and members of the classes by negligently
designing, testing, engineering, and incorporating the Defective Infotainment
System into the Class Vehicles.
      145. Defendant’s negligence was a substantial and necessary factor in
causing Plaintiff and members of the classes harm and it was foreseeable by
Defendant that Plaintiff and members of the classes would be harmed by negligently
designing, testing, engineering, and incorporating the Defective Infotainment
System into the Class Vehicles.
      146. As a result of Defendant’s negligence, Plaintiff and members of the
classes are entitled to recover damages in an amount to be proven at trial, and such
other relief as the court may deem appropriate.




                                          34
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 35 of 38 PageID 35




                                COUNT SEVEN

          VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
                             15 U.S.C. §§ 2301, et seq.
           (Individually and on Behalf of the Florida and National Class)
      147. Plaintiff incorporates by reference the allegations contained in the
preceding paragraphs of this Complaint as though fully set forth herein.
      148. Plaintiff brings this Count individually and on behalf of the other
members of the Florida and National Class (the “Class,” for purposes of this Count).
      149. This Court has jurisdiction to decide claims brought under 15 U.S.C. §
2301 by virtue of 28 U.S.C. §§ 1332 (a) and (d).
      150. Plaintiff is a “consumer” within the meaning of the Magnuson-Moss
Warranty Act, 15 U.S.C. § 2301(3).
      151. Defendant is a “supplier” and “warrantor” within the meaning of the
Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301(4)-(5).
      152. The Class Vehicles are “consumer products” within the meaning of the
Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
      153. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer
who is damaged by the failure of a warrantor to comply with a written warranty.
      154. In its express written warranties, Defendant expressly warranted that it
would repair or replace defects in material or workmanship free of charge if those
defects become apparent during the warranty period.
      155. Defendant’s warranties are written warranties within the meaning of the
Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(6). The Class Vehicles’ implied
warranty of merchantability is covered by 15 U.S.C. § 2301(7).




                                        35
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 36 of 38 PageID 36




       156. With respect to Class members’ purchases or leases of the Class
Vehicles, the terms of Defendant’s written warranties and implied warranty became
part of the basis of the bargain between GM and Plaintiff and other Class members
       157. Defendant breached the implied warranty of merchantability. Without
limitation, the Class Vehicles have Defective Infotainment Systems, as described
above, which renders the Class Vehicles unmerchantable.
       158. Defendant breached its express warranties by not offering a functioning
repair for the Defective Infotainment System in the Class Vehicles as evidenced by
GM’s own admission in the Bulletin that it has not identified a remedy.
       159. Further, Defendant has refused to provide an adequate warranty repair
for the Defective Infotainment System, thus rendering the satisfaction of any notice
requirement futile. Class members reported the Defective Infotainment System
failure to their dealer, but GM has failed to repair the defect.
       160. At the time of sale or lease of each Class Vehicle, Defendant knew,
should have known, or was reckless in not knowing of the Class Vehicles’ inability
to perform as warranted, but nonetheless failed to rectify the situation and/or disclose
the Defective Infotainment System.
       161. The amount in controversy of Plaintiff’s individual claim exceeds the
sum of $25. The amount in controversy in this action exceeds the sum of $50,000.00
exclusive of costs and interest, computed on the basis of all claims to be determined
in this lawsuit.
       162. Plaintiff, individually and on behalf of the Class members, seeks all
damages permitted by law in an amount to be proven at trial.




                                          36
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 37 of 38 PageID 37



                          VI.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff and the Class pray for relief and judgment as
follows:
      A.     For an order declaring that this action is properly maintained as a class
action and appointing Plaintiffs as representatives for the Class, and appointing
Plaintiff’s counsel as Class counsel;
      B.     That Defendant bears the costs of any notice sent to the Classes;
      C.     For an order awarding Plaintiffs and the members of the Classes actual
damages, economic damages, restitution, and/or disgorgement;
      D.     For an order enjoining Defendant from continuing to engage in the
unlawful and unfair business acts and practices as alleged herein;
      E.     For an order awarding Plaintiffs and the members of the Classes pre-
and post-judgment interest;
      F.     For an order awarding attorneys' fees and costs of suit, including
expert's witness fees as permitted by law; and
      G.     Such other and further relief as this Court may deem just and proper.




                                         37
Case 8:20-cv-02139-WFJ-AEP Document 1 Filed 09/11/20 Page 38 of 38 PageID 38



                          VII. JURY TRIAL DEMAND

       Plaintiff demands a trial by jury for all of the claims asserted in this Complaint
so triable.



DATED: September 11, 2020                       Respectfully submitted,
                                                FINKELSTEIN & KRINSK LLP

                                                By: /s/ John J. Nelson

                                                John J. Nelson, Esq.
                                                Trial Counsel
                                                (Attorney Admission Forthcoming)
                                                Keia James Atkinson, Esq.
                                                501 West Broadway, Suite 1260
                                                San Diego, CA 92101
                                                Telephone: (619) 238-1333
                                                Facsimile: (619) 238-5425
                                                /s/ Christopher Mat Hittel
                                                Christopher Mat Hittel, Esq.
                                                Florida Bar No. 0696048
                                                HITTEL LAW, P.A.
                                                333 Sixth Avenue West
                                                Bradenton, FL 34205
                                                Tel: (941) 746-7777
                                                Fax: (941) 746-1133
                                                service@hittellaw.com

                                                Attorneys for Plaintiff
                                                and the Putative Classes




                                           38
